Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Priority
This application has PRO 63/023,159 filed on 05/11/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considers the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16, 18 and 20 are rejected under 35 U.S.C. 103  as being unpatentable over Kiley et al. (hereinafter referred to as Kiley) (U. S. Pub.No.2008/0189360 A1) in view of Wilson et al. (hereinafter referred to as Wilson) (U. S. Pub. No. 2015/0170300 A1). 
As to claim 1, Kiley teaches a system for generating personalized uniform resource locators (URLs) for data collection, the system comprising: at least one processor; and at least one memory device storing instructions that, when executed by the at least one processor, configure the at least one processor to perform operations (See at least Abstract, “systems and methods for a contextual data platform are provided…Augmented Hypertext Transport Protocol (HTTP) request identifies a resource and indicates a desired action to be performed on the resource”; and ¶[0078], “among a hyperlink and the actual Uniform Resource Locators to which it connects”) comprising: configuring an application programming interface (API) to communicate with a repository server storing information from real estate properties (See at least ¶ [0069], “open application programming interface (APIs) are provided to allow developers to extend the HTTP protocol in other novel ways to transport other types of data using customizable User Agent fields”; ¶ [0134], “accommodate third party applications (e.g., database for storing and aggregating additional data) via a set of open APIs…These APIs, which are callable by the contextual databases(s) 311, allow...this information may then be aggregated along with other  information from the contextual databased and passed to the browser (not shown) for transport to the web server 235”; and ¶ [0235], “The search is sponsored by a real estate agent specializing in European design hole sales”);  identifying a subset of the plurality of users with upcoming reporting duties, based on the records; generating personalized URLs encoding client identifiers (IDs) and account IDs for users in the subset (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”);  transmitting the personalized URLs to client devices (See at least ¶ [0068], “Agent fields within headers of the HTTP protocol, it is contemplated that various aspects of this mechanism of communicating “Me data” can be replaced and/or supplemented by information injected into the HTTP data stream…transmitting “Me data” between web-connected clients”; and ¶ [0079], “The phrases “Me data” and the like generally refer to information regarding who the users is (e.g., name, address, …what the client device, where the client is…virtual location-hyperlinks”); receiving, from one of the client devices, a website request through one of the personalized URLs  (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”); in response to receiving the website request, determining a client ID and an account ID embedded in the one of the personalized URL through which the website request was received (See at least ¶ [0071], “an augmented HTTP request includes one or more customized User_Agent header fields containing (i) information regarding who the user is (e.g., personally identifying data, …account information), personal interest data…group memberships, etc.”; and ¶ [0180], “the augmented HTTP request 810 is shown with a subset of the User_Agent fields. Fields 815, in an encrypted form as it would appear in transit between the originating client and the destination server”; and ¶ [0181], “The HTTP_USER_Agent field 814 may be used to identify the client (client ID) and version to appropriate processing entities on the server (account ID)); generating a data collection website comprising a collection graphical user interface (GUI) displaying the client ID, a reporting period, and an input element (See at least ¶ [0127], “context dependent menu structures may be presented on a mobile device screen to shift navigation off the web page and into a browser menu or operating system menu, as the case may be. Webpages, applications and web services may be provided with the data and screen space they need to deliver the content”; and ¶ [0155], “FIG. 5 illustrates an owner information screen in accordance with an embodiment of the present invention…allow an end user to selectively enable or disable transmission of various protected fields of contextual data, such as personal information 510”).
Although Kiley teaches the substantial features of the claimed invention, Kiley fails to expressly teach wherein retrieving, using the API, records of real estate properties associated with a plurality of users.
In analogous teaching, Wilson exemplifies this wherein Wilson teaches wherein retrieving, using the API, records of real estate properties associated with a plurality of users. (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 2, Kiley and Wilson teach the system of claim 1. Wilson further teaches wherein the operations further comprise: receiving, from the one of the client devices via the collection GUI, user data associated with at least one of the real estate properties (See at least ¶ [0030], “the front end layer101 includes an interface module 104 (e.g., a web server and application program interface (API), which receives requests from various client devices of various users, and communicates appropriate responses to the requesting client devices”); and updating the repository server with the user data through an API call (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 3, Kiley and Wilson teach the system of claim 1. Kiley further teaches wherein transmitting the personalized URLs comprises generating one or more electronic notifications including a hyperlink to at least one of the personalized URLs and transmitting the one or more electronic notifications to electronic addresses associated with the plurality of users (See at least ¶ [0068], “Agent fields within headers of the HTTP protocol, it is contemplated that various aspects of this mechanism of communicating “Me data” can be replaced and/or supplemented by information injected into the HTTP data stream…transmitting “Me data” between web-connected clients”; and ¶ [0079], “The phrases “Me data” and the like generally refer to information regarding who the users is (e.g., name, address, …what the client device, where the client is…virtual location-hyperlinks”).

As to claim 4, Kiley and Wilson teach the system of claim 1. Kiley further teaches wherein receiving the website request comprises: receiving an authentication request; identifying a role associated with the authentication request based on the client ID (See at least ¶ [0071], “an augmented HTTP request includes one or more customized User_Agent header fields containing (i) information regarding who the user is (e.g., personally identifying data, …account information), personal interest data…group memberships, etc.”; and ¶ [0180], “the augmented HTTP request 810 is shown with a subset of the User_Agent fields. Fields 815, in an encrypted form as it would appear in transit between the originating client and the destination server”; and ¶ [0181], “The HTTP_USER_Agent field 814 may be used to identify the client (client ID) and version to appropriate processing entities on the server (account ID)”); and in response to determining the role is tenant, generating a landing page comprising at least one of the personalized URLs (See at least Fig. 7, “generate and transmit augmented HTTP request including contextual data”).

As to claim 5, Kiley and Wilson teach the system of claim 1. Wilson further teaches wherein the repository server stores the information from the real estate properties through a data model comprising a plurality of objects configured with pre-programmed connections (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”), the plurality of objects comprising an occupant object, an address object, a building object, and a bank object, wherein the building object stores a building ID (See at least ¶ [0040], “The database 116 may store a record for one or more properties maintained by the real estate information service 106. Each record may include an identifier, an address, and other information pertaining to one or more real estate properties”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 6, Kiley and Wilson teach the system of claim 1. Kiley further teaches wherein the collection GUI comprises an upload icon; and the operations further comprise: receiving a user file from the first client device; associating the user file with one of the plurality of users; identify a data model associated with the user file (See at least ¶ [0101], “the interface 1100 includes a drop down window 1102 comprising multiple indicators (e.g., icons) to alert a user (e.g., an agent) of pending notifications”). Wilson further teaches wherein generate a searchable file based on the user file; and updating the repository server with the searchable file through an API call (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 8, Kiley and Wilson teach the system of claim 1. Kiley further teaches wherein transmitting the personalized URLs comprises transmitting at least one of push notification or SMS with the personalized URL (See at least ¶ [0080], “selectively enable or disable the transmission of information, such as Me data, via a web connection. In one embodiment, protected fields provide the underpinnnings of a privacy-based user interface which supports the concept of Pushing with permission.”).

As to claim 9, Kiley and Wilson teach the system of claim 1. Kiley further teaches wherein identifying the subset of users comprises identifying users with a missing status associated with monthly sales reports (See at least ¶ [0199], “The application is simply missing the context of the each specific user and situation…Context manager and data applications implemented for the contextual data communication platform can reduce sales data entry and boost productivity and usage by allowing automatic population of the user, and account management data based upon physical location and sales representation profile.”).

As to claim 11, Kiley teaches a computer-implemented method for generating personalized uniform resource locators (URLs) for data collection (See at least Abstract, “systems and methods for a contextual data platform are provided…Augmented Hypertext Transport Protocol (HTTP) request identifies a resource and indicates a desired action to be performed on the resource”; and ¶[0078], “among a hyperlink and the actual Uniform Resource Locators to which it connects”), the method comprising: configuring an application programming interface (API) to communicate with a repository server storing information from real estate properties (See at least ¶ [0069], “open application programming interface (APIs) are provided to allow developers to extend the HTTP protocol in other novel ways to transport other types of data using customizable User Agent fields”; ¶ [0134], “accommodate third party applications (e.g., database for storing and aggregating additional data) via a set of open APIs…These APIs, which are callable by the contextual databases(s) 311, allow...this information may then be aggregated along with other  information from the contextual databased and passed to the browser (not shown) for transport to the web server 235”; and ¶ [0235], “The search is sponsored by a real estate agent specializing in European design hole sales”);  identifying a subset of the plurality of users with upcoming reporting duties, based on the records; generating personalized URLs encoding client identifiers (IDs) and account IDs for users in the subset (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”);  transmitting the personalized URLs to client devices (See at least ¶ [0068], “Agent fields within headers of the HTTP protocol, it is contemplated that various aspects of this mechanism of communicating “Me data” can be replaced and/or supplemented by information injected into the HTTP data stream…transmitting “Me data” between web-connected clients”; and ¶ [0079], “The phrases “Me data” and the like generally refer to information regarding who the users is (e.g., name, address, …what the client device, where the client is…virtual location-hyperlinks”); receiving, from one of the client devices, a website request through one of the personalized URLs  (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”); in response to receiving the website request, determining a client ID and an account ID embedded in the one of the personalized URL through which the website request was received (See at least ¶ [0071], “an augmented HTTP request includes one or more customized User_Agent header fields containing (i) information regarding who the user is (e.g., personally identifying data, …account information), personal interest data…group memberships, etc.”; and ¶ [0180], “the augmented HTTP request 810 is shown with a subset of the User_Agent fields. Fields 815, in an encrypted form as it would appear in transit between the originating client and the destination server”; and ¶ [0181], “The HTTP_USER_Agent field 814 may be used to identify the client (client ID) and version to appropriate processing entities on the server (account ID)); generating a data collection website comprising a collection graphical user interface (GUI) displaying the client ID, a reporting period, and an input element (See at least ¶ [0127], “context dependent menu structures may be presented on a mobile device screen to shift navigation off the web page and into a browser menu or operating system menu, as the case may be. Webpages, applications and web services may be provided with the data and screen space they need to deliver the content”; and ¶ [0155], “FIG. 5 illustrates an owner information screen in accordance with an embodiment of the present invention…allow an end user to selectively enable or disable transmission of various protected fields of contextual data, such as personal information 510”).
Although Kiley teaches the substantial features of the claimed invention, Kiley fails to expressly teach wherein retrieving, using the API, records of real estate properties associated with a plurality of users.
In analogous teaching, Wilson exemplifies this wherein Wilson teaches wherein retrieving, using the API, records of real estate properties associated with a plurality of users. (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 12, Kiley and Wilson teach the computer-implemented method of claim 11. Wilson further teaches wherein further comprising: receiving, from the one of the client devices via the collection GUI, user data associated with at least one of the real estate properties (See at least ¶ [0030], “the front end layer101 includes an interface module 104 (e.g., a web server and application program interface (API), which receives requests from various client devices of various users, and communicates appropriate responses to the requesting client devices”); and updating the repository server with the user data through an API call (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 13, Kiley and Wilson teach the computer-implemented method of claim 11. Kiley further teaches wherein transmitting the personalized URLs comprises generating one or more electronic notifications including a hyperlink to at least one of the personalized URLs and transmitting the one or more electronic notifications to electronic addresses associated with the plurality of users (See at least ¶ [0068], “Agent fields within headers of the HTTP protocol, it is contemplated that various aspects of this mechanism of communicating “Me data” can be replaced and/or supplemented by information injected into the HTTP data stream…transmitting “Me data” between web-connected clients”; and ¶ [0079], “The phrases “Me data” and the like generally refer to information regarding who the users is (e.g., name, address, …what the client device, where the client is…virtual location-hyperlinks”).

As to claim 14, Kiley and Wilson teach the computer-implemented method of claim 11. Kiley further teaches wherein receiving the website request comprises: receiving an authentication request; identifying a role associated with the authentication request based on the client ID (See at least ¶ [0071], “an augmented HTTP request includes one or more customized User_Agent header fields containing (i) information regarding who the user is (e.g., personally identifying data, …account information), personal interest data…group memberships, etc.”; and ¶ [0180], “the augmented HTTP request 810 is shown with a subset of the User_Agent fields. Fields 815, in an encrypted form as it would appear in transit between the originating client and the destination server”; and ¶ [0181], “The HTTP_USER_Agent field 814 may be used to identify the client (client ID) and version to appropriate processing entities on the server (account ID)”); and in response to determining the role is tenant, generating a landing page comprising at least one of the personalized URLs (See at least Fig. 7, “generate and transmit augmented HTTP request including contextual data”).

As to claim 15, Kiley and Wilson teach the computer-implemented method of claim 11. Wilson further teaches wherein the repository server stores the information from the real estate properties through a data model comprising a plurality of objects configured with pre-programmed connections (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”), the plurality of objects comprising an occupant object, an address object, a building object, and a bank object, wherein the building object stores a building ID (See at least ¶ [0040], “The database 116 may store a record for one or more properties maintained by the real estate information service 106. Each record may include an identifier, an address, and other information pertaining to one or more real estate properties”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 16, Kiley and Wilson teach the computer-implemented method of claim 11. Kiley further teaches wherein the collection GUI comprises an upload icon; and the operations further comprise: receiving a user file from the first client device; associating the user file with one of the plurality of users; identify a data model associated with the user file (See at least ¶ [0101], “the interface 1100 includes a drop down window 1102 comprising multiple indicators (e.g., icons) to alert a user (e.g., an agent) of pending notifications”). Wilson further teaches wherein generate a searchable file based on the user file; and updating the repository server with the searchable file through an API call (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

As to claim 18, Kiley and Wilson teach the computer-implemented method of claim 11. Kiley further teaches wherein transmitting the personalized URLs comprises transmitting at least one of push notification or SMS with the personalized URL (See at least ¶ [0080], “selectively enable or disable the transmission of information, such as Me data, via a web connection. In one embodiment, protected fields provide the underpinnnings of a privacy-based user interface which supports the concept of Pushing with permission.”).

As to claim 20, Kiley teaches a system comprising: one or more processors; one or more database storing information from real estate properties; and at least one memory device storing instructions that, when executed by the at least one processor, configure the at least one processor (See at least Abstract, “systems and methods for a contextual data platform are provided…Augmented Hypertext Transport Protocol (HTTP) request identifies a resource and indicates a desired action to be performed on the resource”; and ¶[0078], “among a hyperlink and the actual Uniform Resource Locators to which it connects”) to: configure an application programming interface (API) to communicate with a repository server storing information from real estate properties (See at least ¶ [0069], “open application programming interface (APIs) are provided to allow developers to extend the HTTP protocol in other novel ways to transport other types of data using customizable User Agent fields”; ¶ [0134], “accommodate third party applications (e.g., database for storing and aggregating additional data) via a set of open APIs…These APIs, which are callable by the contextual databases(s) 311, allow...this information may then be aggregated along with other  information from the contextual databased and passed to the browser (not shown) for transport to the web server 235”; and ¶ [0235], “The search is sponsored by a real estate agent specializing in European design hole sales”);  identify a subset of the plurality of users with upcoming reporting duties, based on the records; generate personalized URLs encoding client identifiers (IDs) and account IDs for users in the subset (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”);  transmit the personalized URLs to client devices (See at least ¶ [0068], “Agent fields within headers of the HTTP protocol, it is contemplated that various aspects of this mechanism of communicating “Me data” can be replaced and/or supplemented by information injected into the HTTP data stream…transmitting “Me data” between web-connected clients”; and ¶ [0079], “The phrases “Me data” and the like generally refer to information regarding who the users is (e.g., name, address, …what the client device, where the client is…virtual location-hyperlinks”); receive, from one of the client devices, a website request through one of the personalized URLs  (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”); in response to receiving the website request, determining a client ID and an account ID embedded in the one of the personalized URL through which the website request was received (See at least ¶ [0071], “an augmented HTTP request includes one or more customized User_Agent header fields containing (i) information regarding who the user is (e.g., personally identifying data, …account information), personal interest data…group memberships, etc.”; and ¶ [0180], “the augmented HTTP request 810 is shown with a subset of the User_Agent fields. Fields 815, in an encrypted form as it would appear in transit between the originating client and the destination server”; and ¶ [0181], “The HTTP_USER_Agent field 814 may be used to identify the client (client ID) and version to appropriate processing entities on the server (account ID)); generate a data collection website comprising a collection graphical user interface (GUI) displaying the client ID, a reporting period, and an input element (See at least ¶ [0127], “context dependent menu structures may be presented on a mobile device screen to shift navigation off the web page and into a browser menu or operating system menu, as the case may be. Webpages, applications and web services may be provided with the data and screen space they need to deliver the content”; and ¶ [0155], “FIG. 5 illustrates an owner information screen in accordance with an embodiment of the present invention…allow an end user to selectively enable or disable transmission of various protected fields of contextual data, such as personal information 510”).
Although Kiley teaches the substantial features of the claimed invention, Kiley fails to expressly teach wherein retrieve, using the API, records of real estate properties associated with a plurality of users.
In analogous teaching, Wilson exemplifies this wherein Wilson teaches wherein retrieve, using the API, records of real estate properties associated with a plurality of users. (See at least ¶ [0031], “The application logic layer 102 of the real estate marketing platform 100 may include at least one server that includes at least one processing device configured to implement at least the respective methods”; and ¶ [0042], “property record information for a particular property stored in the databases 116 may be obtained via an API module (not shown) from public and private (e.g., multiple listing service (MLS) property listing databases”).
Thus, given the teaching of Wilson, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Wilson, method and system of real estate agent relationship management, into Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide business relationship management services to a real estate agent (See Wilson: Summary).

Claims 7 and 17 are rejected under 35 U.S.C. 103  as being unpatentable over Kiley in view of Wilson and in view of Sahu et al. (hereinafter referred to as Sahu) (U. S. Pub. No. 2016/0048698 A1). 
As to claim 7, Kiley and Wilson teach the system of claim 6, Kiley further teaches wherein the operations further comprise: after updating the repository server with the searchable file, transmitting a request to a vendor server (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”).
Although Kiley and Wilson teach the substantial features of the claimed invention, Kiley and Wilson fail to expressly teach wherein the request specifying a service request based on trends identified from the searchable file.
In analogous teaching, Sahu exemplifies this wherein Sahu teaches wherein the request specifying a service request based on trends identified from the searchable file (See at least ¶ [0157], “commercial entities or public end-user information, or other types of searchable end-user information”; and ¶ [0271], “temporal windowing may allow a user to see business trending in the user’s neighborhood, city, and/or other local area”).
Thus, given the teaching of Sahu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sahu, method and system of data storage service for personalization, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide service for the data generated by the personalization system (See Sahu: Summary).

As to claim 17, Kiley and Wilson teach the computer-implemented method of claim 16, Kiley further teaches wherein further comprise: after updating the repository server with the searchable file, transmitting a request to a vendor server (See at least ¶ [0180], “a portion of an augmented HTTP request 810 is shown containing various HTTP request header fields (e.g., User-Agent fields) in which contextual data may be injected for delivery to a server. IN this example, the augmented HTTP request 810 is shown with a subset of the User-Agent Fields”).
Although Kiley and Wilson teach the substantial features of the claimed invention, Kiley and Wilson fail to expressly teach wherein the request specifying a service request based on trends identified from the searchable file.
In analogous teaching, Sahu exemplifies this wherein Sahu teaches wherein the request specifying a service request based on trends identified from the searchable file (See at least ¶ [0157], “commercial entities or public end-user information, or other types of searchable end-user information”; and ¶ [0271], “temporal windowing may allow a user to see business trending in the user’s neighborhood, city, and/or other local area”).
Thus, given the teaching of Sahu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sahu, method and system of data storage service for personalization, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide service for the data generated by the personalization system (See Sahu: Summary).

Claims 10 and 19 are rejected under 35 U.S.C. 103  as being unpatentable over Kiley in view of Wilson and in view of Erenrich et al. (hereinafter referred to as Erenrich) (U. S. Pub. No. 2015/0100907 A1), and further in view of Sahu
As to claim 10, Kiley and Wilson teach the system of claim 9. Kiley further teaches wherein generating a loader GUI for display in an administrator device, the loader GUI displaying indicators of the plurality of users associated with the real estate properties and a monthly sales report (See at least ¶ [0199], “The application is simply missing the context of the each specific user and situation…Context manager and data applications implemented for the contextual data communication platform can reduce sales data entry and boost productivity and usage by allowing automatic population of the user, and account management data based upon physical location and sales representation profile.”), 
However, Kiley and Wilson fail to expressly teach wherein the monthly sales reports indicating whether respective ones of the plurality of users have transmitted new information, the loader GUI highlighting the indicators associated with abnormal monthly sales report; generating an approval GUI when receiving a selection of one of the indicators, the approval GUI comprising a plurality of buttons and a chat box.
In analogous teaching, Erenrich exemplifies this wherein Erenrich teaches wherein the request specifying a service request based on trends identified from the searchable file, the loader GUI highlighting the indicators associated with abnormal monthly sales report (See at least ¶ [0157], “commercial entities or public end-user information, or other types of searchable end-user information”; and ¶ [0271], “temporal windowing may allow a user to see business trending in the user’s neighborhood, city, and/or other local area”).
Thus, given the teaching of Erenrich, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Erenrich, system and method for analyzing performance of entity, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the real estate performance (See Erenrich: Summary).
In analogous teaching,  Sahu exemplifies this wherein Sahu teaches wherein generating an approval GUI when receiving a selection of one of the indicators, the approval GUI comprising a plurality of buttons and a chat box, the approval GUI comprising a plurality of buttons and a chat box (See at least ¶ [0096], “ A user interface may include one or more widgets, windows, dashboards, text, text boxes, text fields, tables, grids, charts, hyperlinks, buttons”)
Thus, given the teaching of Sahu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sahu, method and system of data storage service for personalization, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, and Erenrich, system and method for analyzing performance of entity, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide service for the data generated by the personalization system (See Sahu: Summary).

As to claim 19, Kiley and Wilson teach the computer-implemented method of claim 11. Kiley further teaches wherein identifying the subset of users comprises identifying users with a missing status associated with monthly sales reports (See at least ¶ [0199], “The application is simply missing the context of the each specific user and situation…Context manager and data applications implemented for the contextual data communication platform can reduce sales data entry and boost productivity and usage by allowing automatic population of the user, and account management data based upon physical location and sales representation profile.”); and the method further comprises: generating a loader GUI for display in an administrator device, the loader GUI displaying indicators of the plurality of users associated with the real estate properties and a monthly sales report (See at least ¶ [0199], “The application is simply missing the context of the each specific user and situation…Context manager and data applications implemented for the contextual data communication platform can reduce sales data entry and boost productivity and usage by allowing automatic population of the user, and account management data based upon physical location and sales representation profile.”), 
However, Kiley and Wilson fail to expressly teach wherein the monthly sales reports indicating whether respective ones of the plurality of users have transmitted new information, the loader GUI highlighting the indicators associated with abnormal monthly sales report; generating an approval GUI when receiving a selection of one of the indicators, the approval GUI comprising a plurality of buttons and a chat box.
In analogous teaching, Erenrich exemplifies this wherein Erenrich teaches wherein the request specifying a service request based on trends identified from the searchable file, the loader GUI highlighting the indicators associated with abnormal monthly sales report (See at least ¶ [0157], “commercial entities or public end-user information, or other types of searchable end-user information”; and ¶ [0271], “temporal windowing may allow a user to see business trending in the user’s neighborhood, city, and/or other local area”).
Thus, given the teaching of Erenrich, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Erenrich, system and method for analyzing performance of entity, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to analyze the real estate performance (See Erenrich: Summary).
In analogous teaching,  Sahu exemplifies this wherein Sahu teaches wherein generating an approval GUI when receiving a selection of one of the indicators, the approval GUI comprising a plurality of buttons and a chat box, the approval GUI comprising a plurality of buttons and a chat box (See at least ¶ [0096], “ A user interface may include one or more widgets, windows, dashboards, text, text boxes, text fields, tables, grids, charts, hyperlinks, buttons”)
Thus, given the teaching of Sahu, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Sahu, method and system of data storage service for personalization, into Wilson, method and system of real estate agent relationship management, and Kiley, method and system of contextual data communication platform, and Erenrich, system and method for analyzing performance of entity, for method and system of real estate data collection. One of the ordinary skills in the art would have been motivated because the method and system can be used to provide service for the data generated by the personalization system (See Sahu: Summary).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Sealand et al. (U. S. Pub. No. 2003/0014402 A1) teaches system and method for transacting retrieval of real estate property listing using a remote client interface over an information network. Singer (U. S. Pub. No. 2005/0004927 A1) teaches intelligent and automated system of collecting, processing, presenting and distributing real property data and information. Kim et al. (U. S. Pub. No. 2014/0244447 A1) teaches apparatus and method for processing a multimedia commerce service.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 11/08/2022

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456